Citation Nr: 0004882	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-43 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of frostbite of the feet, prior to January 12, 
1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of frostbite of the left foot, from January 12, 
1998.

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of frostbite of the right foot, from January 12, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to October 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this case to the RO 
in December 1998 for additional development.  The RO, having 
complied with the instructions on REMAND, returned the case 
to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  Prior to January 12, 1998, the veteran's residuals of 
frostbite of the feet were characterized by swelling, pain, 
coldness, and numbness.

3.  From January 12, 1998, the veteran's residuals of 
frostbite of both the right and left feet are productive of 
pain, numbness, cold sensitivity, color changes, locally 
impaired sensation, and hyperhidrosis.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of frostbite of the feet prior to January 12, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7122 
(1997).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of frostbite of the left foot from January 12, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7122 
(1999).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of frostbite of the right foot from January 12, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7122 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the RO initially granted service 
connection for frostbite of the feet in a July 1958 rating 
decision and assigned a noncompensable evaluation effective 
from April 1958.  The evaluation assigned for this disability 
was increased to 10 percent effective from February 1991.  In 
a rating decision dated March 1998, the rating assigned for 
this disability was increased to 30 percent effective from 
June 1996, and separate 30 percent evaluations for each foot 
were assigned effective from January 12, 1998.

VA outpatient records from July 1996 show that the veteran 
presented with complaints of numbness, pain, and coldness of 
the feet, with the symptoms worsening during the previous 
year and now including the calves and lower legs.  A nerve 
conduction study disclosed evidence of a sensorimotor 
peripheral neuropathy, with findings suggestive of axonal 
loss.

During a VA examination in August 1996, the veteran 
complained that his feet felt cold most of the time and that 
the insteps of the feet blistered and swelled.  The blisters 
became very painful and prevented him from wearing shoes or 
engaging in activities.  Objectively, scaling and blistering 
were present on the medial aspects of the insteps of both 
feet, right worse than left.  The dorsalis pedis and 
posterior tibial pulses were 1+ and sensation was intact to 
light touch.  There were patchy areas of decreased sensation 
to hot and cold stimuli, mostly occurring on the medial 
aspect of both feet.  The veteran was diagnosed with residual 
nerve and skin damage due to previous frostbite.

The veteran appeared at a hearing before the RO in February 
1997.  He testified that his feet swelled, had severe 
blisters, and were cold and painful.  The blisters occurred 
on the insteps of the feet and caused discoloration of the 
skin.  He also had scales from the insteps to the heels of 
the feet.  The numbness and swelling affected his lower legs.  
Diagnostic testing had shown nerve damage from the frostbite, 
right worse than left.  His physicians told him that the 
numbness was a result of the frostbite and that his symptoms 
would worsen.

VA outpatient records from October 1996 through July 1997 
show that the veteran was followed for his feet and was 
assessed with axonal neuropathy and B12 deficiency.  A 
September 1997 letter from the veteran's VA physician stated 
that the veteran was being treated for painful paresthesias, 
secondary to sensory motor peripheral neuropathy with 
documented EMG findings.  The severe frostbite during the 
Korean War contributed to this neuropathy.  Due to the axonal 
and demyelinating neuropathy, the veteran had impaired pain, 
touch, and vibration below the knees of both lower 
extremities.

During a VA examination in October 1997, the veteran 
complained of cold, pain, and numbness of the feet.  Upon 
physical examination, there was evidence of hyperesthesia to 
light touch, extending from the proximal right calf to the 
foot and from the mid left calf to the foot.  The veteran 
reported paresthesia with light touch sensation.  Decreased 
vibratory sensation of the right metatarsal phalangeal joints 
and bilateral decreased capillary fill involving the feet 
were present.  The skin, beginning at ankle level and 
involving the dorsum of the feet, was thin.  The veteran was 
diagnosed with painful peripheral neuropathy involving the 
feet.  The examiner opined that the cold injury of the feet 
was as likely as not the primary cause of the bilateral 
peripheral neuropathy.

During another VA examination later that month, the veteran 
complained of essentially the same symptoms.  Upon 
examination, the veteran exhibited full strength, but with 
substantial pain.  Deep tendon reflexes of the knees and 
ankles were 3/4 and sensory testing revealed a decreased light 
touch and pinprick in stocking glove fashion to the knees.  
There was marked hyperesthesia throughout the area and there 
was decreased vibratory sense to the knee on the left.  The 
veteran's gait was very limited by pain and hyperesthesia.  
The Romberg test was very positive and the skin on the feet 
was ashen with a very leathery feel.  The examiner diagnosed 
the veteran with peripheral neuropathy that was secondary to 
severe frostbite and B12 deficiency.  The examiner opined 
that the peripheral neuropathy was clearly a result of the 
frostbite injury, due to the findings of skin changes and 
hyperesthesia, and the B12 deficiency was very mild.

During a VA examination in June 1999, the veteran stated that 
his feet hurt daily with dysesthesias and any degree of 
weightbearing.  His feet were also extremely sensitive to 
cold or air movement.  Objectively, pedal pulses were 0 and 
the dorsalis pedis and posterior tibialis were +1 
bilaterally.  There was grayish discoloration of the skin of 
both feet and a 1+ malleolar edema bilaterally, both 
suggestive of chronic venous insufficiency.  There were no 
callosities, breakdown, or unusual shoe wear.  The feet had 
slightly reduced sensation to temperature and touch.  The 
veteran exhibited reduced toe flexion and extension strength 
to grade 3/5 bilaterally.  There was also reduced sensation 
in the right first toe space, and the entire right foot 
plantar surface had dysesthetic sensation upon stroking.  
Posture upon standing, squatting, supination, pronation, and 
rising on heels and toes was reduced due to the decreased toe 
strength.  The veteran was diagnosed as status post frostbite 
injury with chronic vascular changes of the feet, as marked 
by reduced right pedal pulses and right chronic venous 
insufficiency bilaterally.

During another examination later that month, the veteran was 
described as suffering from increased pain since the 
examination of October 1997.  He stated that his feet had a 
cold sensation, but warming the feet increased the pain.  
Medication helped to alleviate the pain but caused sedation, 
which interfered with daily activities.  The veteran had to 
stop working as a commercial bus driver due to his feet.  
Objective findings included 1+ pitting edema in both feet and 
skin which was ashen, leathery, very atrophic, and thin to 
the knees.  Motor strength was recorded as 4+/5 and reflexes 
were completely absent in both legs.  There was no atrophy, 
fasciculation, or tremor observed.  The hyperesthesia now 
reached to the knees of both legs and the pain extended to 
the groin on the right leg and to below the knee on the left 
leg.  The veteran winced to light touch and reported 
paresthesia with light touch to the legs.  Light touch and 
pinprick testing showed decreased sensation to the groin area 
on the right.  Vibratory sense was decreased to the knees 
bilaterally.  The veteran's gait was altered due to the 
painful feet and he walked with a flat foot and mincing gait 
to minimize the weightbearing.  The Romberg test was positive 
and there was very delayed capillary refill.

In summary, the veteran exhibited color changes, severely 
locally impaired sensation, and hyperhidrosis.  The examiner 
commented that the veteran had physiological changes 
consistent with pain behavior during the testing.  The 
veteran was diagnosed with residuals of severe frostbite.  He 
was also noted to have a mild B12 deficiency; however, this 
deficiency would not explain his symptoms.  The examiner 
found that the severe peripheral neuropathy was secondary to 
the frostbite.

The Board notes that the veteran's service-connected 
residuals of frozen feet are evaluated under 38 C.F.R. § 
4.104, Diagnostic Code 7122.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (1999), including the 
criteria for evaluating diseases of the arteries and veins.  
The first amendment to the Schedule was effective January 12, 
1998.  See 62 Fed. Reg. 65207 through 65224 (December 11, 
1997).  The modified rating schedule changed the rating 
criteria for residuals of frozen feet, reclassified as 
residuals of cold injury, under Diagnostic Code 7122.  See 62 
Fed. Reg. 65218 (December 11, 1997).  The criteria more 
accurately reflect the range of effects that cold injury may 
produce, such as arthralgia, tissue loss, nail abnormalities, 
numbness, locally impaired sensation, and color changes.  Id.

The rating criteria for residuals of cold injury in the 
Schedule were again amended, effective August 13, 1998, in 
order to incorporate additional comments VA had received on 
the proposed criteria.  See 63 Fed. Reg. 37778 through 37779 
(July 14, 1998).  The additional amendment clarified that 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., should be separately evaluated unless they are used to 
support an evaluation under Diagnostic Code 7122.  Id.  It 
was also noted that arthralgia is but one type of pain that 
will satisfy the evaluation criterion.  63 Fed. Reg. 37779 
(July 14, 1998).  The rating criteria under Diagnostic Code 
7122, as revised in January 1998, remained the same and as 
such, the changes made as of August 13, 1998, are 
nonsubstantive and were made, as noted, to clarify the 
changes that became effective on January 12.  

Where a law or regulation changes while a claim is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, the effective date 
for any award granted pursuant to a liberalizing law cannot 
be earlier than the date of enactment of the law.  See Rhodan 
v. West, 12 Vet. App. 55 (1998).  Therefore, the Board will 
proceed to analyze the veteran's claims for increased 
evaluations after January 12, 1998 under both sets of 
criteria.

Prior to January 12, 1998, the veteran's residuals of 
frostbite of the feet were evaluated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).  
Under the rating criteria in effect prior to January 12, 1998 
for evaluation of residuals of frozen feet, Diagnostic Code 
7122 provides for a 10 percent disability evaluation for mild 
residuals of bilateral or unilateral frozen feet or 
chilblains.  A 20 percent evaluation will be assigned where 
there is evidence of unilateral persistent moderate swelling, 
tenderness, redness, etc; a 30 percent evaluation will be 
assigned where there is evidence of bilateral persistent 
moderate swelling, tenderness, redness or unilateral loss of 
toes, or parts, and persistent severe symptoms.  A 50 percent 
rating requires bilateral loss of toes, or parts, and 
persistent severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (effective prior to January 12, 1998).  With 
extensive losses higher ratings may be found warranted by 
reference to amputation ratings for toes and combination of 
toes; in the most severe cases, ratings for amputation or 
loss of use of one or both feet should be considered.  There 
is no requirement of loss of toes or parts for the persistent 
moderate or mild under this diagnostic code.  Note, 38 C.F.R. 
§ 4.110, Diagnostic Code 7122 (1997).

Under the new criteria of Diagnostic Code 7122, a 10 percent 
evaluation for residuals of a cold injury is for application 
when the disability is manifested by pain, numbness, cold 
sensitivity, or arthralgia.  A 20 percent evaluation is 
warranted when the disability is manifested by pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  A 30 percent evaluation 
will be assigned where there is evidence of pain, numbness, 
cold sensitivity, or arthralgia plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  38 C.F.R. § 
4.104 (effective January 12, 1998).  Moreover, Note 2 
instructs to evaluate each affected part (hand, foot, ear, 
nose) separately and combine the ratings, if appropriate, in 
accordance with §§ 4.25 and 4.26 (1998).  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective January 12, 1998).

The Board has reviewed the evidence of record prior to 
January 12, 1998 but finds no basis for an evaluation in 
excess of 30 percent.  The medical evidence shows that the 
veteran's feet exhibited persistent moderate swelling and 
tenderness; however, it does not show that he suffered from a 
loss of toes or parts of toes.  Further, there is no evidence 
that the veteran had loss of use of either or both feet as 
that term is defined under the applicable criteria.  See 
3.350(a)(2)(1999).  Likewise, the Board finds no basis for an 
increased evaluation for the residuals of each foot after 
January 12, 1998.  The separate 30 percent evaluations 
assigned to the veteran's frozen feet are the highest 
afforded under the revised criteria.  Further, the veteran's 
disability picture most nearly approximates the 30 percent 
evaluation for each foot in that his symptoms include pain, 
numbness, cold sensitivity, color changes, locally impaired 
sensation, and hyperhidrosis.  As aforementioned, the veteran 
does not suffer from loss of toes, and so would not be 
entitled to a 50 percent evaluation under the former 
criteria.

The Board observes that the veteran has been consistently 
diagnosed with peripheral neuropathy due to his bilateral 
frozen feet and that much of his symptomatology is related to 
this neuropathy.  The revised Diagnostic Code 7122 directs 
that peripheral neuropathy should be separately evaluated as 
a disability of the central nervous system.  The RO, 
following REMAND instructions from the Board, granted service 
connection and assigned separate 20 percent disability 
evaluations for polyneuropathy of each lower extremity in a 
September 1999 rating decision.  The veteran has not appealed 
the evaluations assigned this disability.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found that 
no section provides a basis upon which to assign higher 
disability evaluations than those set forth above.  In 
addition, consideration has been given to rating residuals of 
frozen feet on an extraschedular basis under the provisions 
of 38 C.F.R. § 3.321(b)(1) (1999).  This regulation permits 
adjusting a rating in an exceptional case where application 
of the schedular criteria are impractical.  The Board notes 
further, that although in an October 1999 rating decision, 
the RO determined that the veteran was entitled to a total 
rating based on individual unemployability due to the 
combination of service-connected disabilities of common 
etiology and associated with the veteran's frostbite, 
effective October 1999, the disability picture presented does 
not indicate that the regular rating criteria are 
insufficient or inadequate.  As noted, service connection is 
also in effect for polyneuropathy of each lower extremity, 
effective from June 21, 1996, the date of the claim for 
increase.  However, an extraschedular rating has been 
considered for that symptomatology associated with the 
veteran's frostbite of the feet exclusive of the veteran's 
polyneuropathy.  In this regard, the record does not reflect 
frequent hospitalization due to the residuals of the 
veteran's frostbite of the feet without consideration of the 
documented polyneuropathy.  Nor has it been shown that such 
residuals (again, other than the polyneuropathy) otherwise so 
markedly interfere with employment as to render impractical 
the application of regular schedular standards.  There is no 
evidence that the impairments resulting from his service-
connected disabilities from residuals of frozen feet, 
exclusive of the polyneuropathy, when considered by 
themselves, warrants extra-schedular consideration.  Rather, 
for the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increased evaluations.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

An evaluation in excess of 30 percent for residuals of 
frostbite of the feet, prior to January 12, 1998, is denied.

An evaluation in excess of 30 percent for residuals of 
frostbite of the left foot, from January 12, 1998, is denied.

An evaluation in excess of 30 percent for residuals of 
frostbite of the right foot, from January 12, 1998, is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

